110 F.3d 60
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Afnan Jerome PARKER, Plaintiff--Appellant,v.Superintendent PROFFITT;  Major Frazier;  Lieu tenantRoessner;  Sergeant Whalen;  Sergeant McDaniels;  CorporalBreeding;  Corporal Crystal;  Private Colt;  CounselorJohnson;  Doctor Pasternack;  Doctor Irving;  SergeantMcCafferty;  Commonwealth of Virginia;  Governor Wilder,Defendants--Appellees.Afnan Jerome PARKER, Plaintiff--Appellant,v.Superintendent PROFFITT;  Major Frazier;  Lieu TenantRoessner;  Sergeant Whalen;  Sergeant McDaniels;  CorporalBreeding;  Corporal Crystal;  Private Colt;  CounselorJohnson;  Doctor Pasternack;  Doctor Irving;  SergeantMcCafferty;  Commonwealth of Virginia;  Governor Wilder,Defendants--Appellees.
Nos. 96-7009, 96-7008.
United States Court of Appeals, Fourth Circuit.
April 2, 1997.

Afnan Jerome Parker, Appellant Pro Se.
Mark Douglas Loftis, Woods, Rogers & Hazlegrove, Roanoke, Virginia, for Appellees.
Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Afnan Jerome Parker appeals from the district court's orders (1) adopting the magistrate judge's recommendation and dismissing all of the claims in his complaint except the Eighth Amendment claim, (2) entering judgment on the jury verdict against Parker on his Eighth Amendment claim, (3) denying his motion for preparation of transcripts at government expense, and (4) refusing, for lack of jurisdiction, to act on Parker's motion to amend or for a new trial and motion to produce transcripts and court documents.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we deny the Appellees' motion to dismiss for failure to prosecute, deny Parker's motions for appointment of counsel and for a new trial, and affirm on the reasoning of the district court.  Parker v. Proffitt, No. CA-94-815-R (W.D.Va. Apr. 26, 1996, and May 30, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED